Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Patricia Ann Smith, L.P.N.
(O.L. File No. H-11-42435-9),
Petitioner,

v.

The Inspector General.
Docket No. C-13-51
Decision No. CR2805

Date: May 30, 2013

DECISION

The Inspector General (I.G.) of the Department of Health and Human Services excluded
Petitioner, Patricia Ann Smith, L.P.N., from participation in Medicare, Medicaid, and all
other federal health care programs pursuant to 42 U.S.C. § 1320a-7(a)(1) for five years.
Petitioner appealed. For the reasons stated below, I conclude that the I.G. has a basis for
excluding Petitioner from program participation and that the five-year exclusion is
mandated by law. Therefore, I affirm the I.G.’s exclusion of Petitioner.

I. Background and Procedural History

By letter dated July 31, 2012, the I.G. notified Petitioner, a licensed practical nurse, that
she was being excluded from participation in Medicare, Medicaid, and all other federal
health care programs for a period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1).
1G. Exhibit (Ex.) 1. The I.G. advised Petitioner that her exclusion was based on her
conviction

in the Court of Common Pleas of Franklin County, Ohio, of a criminal
offense related to the delivery of an item or service under the Medicare or a
State health care program, including the performance of management or
administrative services relating to the delivery of items or services, under
any such program.

LG. Ex. 1, at 1.

Petitioner timely filed a request for hearing (RFH) and I was assigned to hear and decide
this case. On November, 14, 2012, I convened a telephonic prehearing conference.
During the prehearing conference, Petitioner stated that she was actively seeking
representation, but was not currently represented by an attorney. I continued the
prehearing conference so that Petitioner could secure counsel. I reconvened the
prehearing conference by telephone on December 12, 2012. The substance of the
prehearing conference is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence (Order), dated December 13, 2012. See 42 C.F.R. § 1005.6.

Pursuant to the Order, the I.G. filed a brief (I.G. Br.) along with seven proposed exhibits
(LG. Exs. 1-7). Petitioner subsequently filed a brief (P. Br.) and four proposed exhibits
(P. Exs. 1-4). The I.G. filed a reply brief.

Neither party objected to any of the proposed exhibits. Therefore, I admit I.G. Exs. 1-3,
5-7 and P. Exs. 1-4 into the record. However, for the reasons stated below, I exclude I.G.
Ex. 4 from the record.

The 1.G.’s fourth exhibit is a declaration from an attorney in the state attorney general’s
office that criminally prosecuted Petitioner. The declaration appears to have been
produced for this proceeding because the top of the document shows the caption of this
case. See I.G. Ex. 4, at 1.

Although I may accept written direct testimony, the I.G. did not request that I do so in
this case. See 42 C.F.R. § 1005.16(b). To the contrary, the I.G. expressly stated that he
did not have any witnesses to offer and that a hearing was not necessary. I.G. Br. at 5.
However, it is clear from reading the declaration that it contains substantive testimony
specifically intended to support the I.G.’s case. Although a declaration from a prosecutor
is permissible evidence, see Lyle Kai, R.Ph., DAB No. 1979 (2005), this does not absolve
the I.G. from failing to properly indicate in his brief that he has a witness and is
submitting that testimony in writing so that Petitioner, who is pro se, might seek to cross-
examine that witness. See 42 C.F.R. § 1005.16(b).

“At the discretion of the [administrative law judge], testimony (other than expert
testimony) may be admitted in the form of a written statement.” Jd. Based on the I.G.’s
failure to properly notice his witness and request that I accept written testimony, I
exclude I.G. Ex. 4 from the record. Cf Beth Ann Lee, R.N., DAB CR2735, at 2 (2013)
review declined, DAB No. 2512 (2013) (exclusion of prosecutor’s declaration under
similar circumstances to this case).

Because both parties indicated that a hearing is not necessary in this case (I.G. Br. at 5; P.
Br. at 2), I decide this case on the basis of the written record.

IL. Issue

The only issue in this case is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs pursuant
to 42 U.S.C. § 1320a-7(a)(1). 42 C.F.R. § 1001.2007(a)(1)-(2).

Ill. Findings of Fact, Conclusions of Law, and Analysis’

The Secretary of Health and Human Services must exclude from participation in any
federal health care program “[a]ny individual or entity that has been convicted of a
criminal offense related to the delivery of an item or service under subchapter XVIII of
this chapter or under any State health care program.” 42 U.S.C. § 1320a-7(a)(1).

A. Petitioner was convicted by a jury of theft in the fifth degree due to improper
billing for nursing services and a state court entered judgment against her.

Petitioner is a licensed practical nurse. See I.G. Ex. 2. On July 9, 2010, a grand jury in
Franklin County, Ohio indicted Petitioner on one felony count of theft in the fifth degree
in violation of section 2913.02(A) of the Ohio Revised Code. LG. Ex. 5, at 1. According
to the indictment, Petitioner unlawfully obtained money from the Ohio Department of
Job and Family Services (JFS). The indictment specifically charged that Petitioner,

[b]eginning on or about September 21, 2009 and continuing until on or
about October 21, 2009 . . . as a continuing course of criminal conduct . . .
did knowingly obtain control over the property or services by deception, to
wit: obtaining money from the Ohio Department of Job and Family
Services to which she was not entitled, the value of said property or
services being five hundred dollars ($500.00) or more, but less than five
thousand dollars ($5,000.00) . . . a felony of the fifth degree.

On August 26, 2011, a jury found Petitioner guilty of theft in the fifth degree. IG. Ex. 6.
The court entered judgment against Petitioner, sentencing her to “community control” for
a period of one (1) year under basic supervision and ordering her to pay $1,189.66 in
restitution. I.G. Ex. 7, at 1-2. Petitioner concedes her conviction. RFH at 2.

' My findings of fact and conclusions of law are set forth in italics and bold font as
headings in this section of the decision.
B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), a petitioner must be “convicted of a criminal offense”
before the I.G. is authorized to exclude the individual. A “conviction” includes “when a
judgment of conviction has been entered against the individual or entity by a Federal,
State, or local court [or] when there has been a finding of guilt against the individual or
entity by a Federal, State, or local court.” 42 U.S.C. § 1320a-7(i)(1)-(2). Here, the Court
of Common Pleas for Franklin County, Ohio entered a judgment of guilty against
Petitioner based on the jury verdict. I.G. Ex. 7, at 1. Accordingly, Petitioner was
“convicted” of a criminal offense within the meaning of the statute because she was
found guilty and the court entered judgment based on that finding. 42 U.S.C.

§ 1320a-7(i)(1).

Petitioner does not dispute that a jury convicted her, but she nevertheless claims that she
did not commit the crime. P. Br. at 4-5; RFH at 1-2. Petitioner asserts she performed the
services for which she submitted claims to JFS and that the investigation by the Ohio
Attorney General’s Office was both “incomplete” and “inadequate.” P. Br. at 4-5.

By regulation, “the basis for the underlying conviction . . . is not reviewable and the
individual . . . may not collaterally attack it either on substantive or procedural grounds in
this appeal.” 42 C.F.R. § 1001.2007(d); see also Travers v. Shalala, 20 F.3d 993, 998
(9th Cir. 1994) (holding that it is unnecessary to provide an excluded individual with the
opportunity to relitigate the facts underlying the criminal conviction). Therefore,
Petitioner’s assertion that she is innocent of the crime for which she was convicted is not
relevant to this case and cannot serve as a basis to reverse the exclusion.

C. Petitioner must be excluded under 42 U.S.C. § 1320a-7(a)(1) because her
conviction was for an offense related to the delivery of an item or service
under a state health care program.

The I.G. must exclude an individual from participation in any federal health care program
if the individual was convicted under federal or state law of a criminal offense related to
the delivery of an item or service under the Medicare program or a state health care
program. 42 U.S.C. § 1320a-7(a)(1). In the present case, the evidence of record shows
that there is a nexus between the criminal offense for which Petitioner was convicted and
the delivery of an item or service under a state health care program.

Petitioner was charged with and convicted of unlawfully obtaining between $500 and
$5,000 from JFS. I.G. Ex. 5, at 1; LG. Ex. 3 45. Petitioner stipulated during her criminal
case that JFS implements and operates the Ohio Medicaid program7and Petitioner was a
Medicaid provider under the agreement she entered into with JFS. LG. Exs. 2; 3 2, 7.
Petitioner’s criminal offense involved billing JFS for nursing services that she did not
provide (see P. Br. at 4-6), and the criminal trial court ordered Petitioner to pay restitution
to JFS. LG. Ex. 7 at 2. Finally, Petitioner does not dispute that her conviction was
“related to the delivery of an item or service under Medicare or a State health care (a
State Medicaid) program.” P. Br. at 2.

Because there is a clear nexus between Petitioner’s conviction and the delivery of
services under a state health care program, I conclude that the record supports Petitioner’s
mandatory exclusion under 42 U.S.C. § 1320a-7(a)(1).

D. Petitioner must be excluded for a minimum of five years under 42 U.S.C.
§ 1320a-7(c)(3)(B).

Petitioner argues that the length of the exclusion imposed by the I.G. is unreasonable.
RFH at 2. However, Petitioner must be excluded for a minimum period of five years
because, as discussed above, there is a basis to exclude Petitioner pursuant to the
mandatory exclusion provision of the Act. 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B). The
statute does not give me discretion to reduce a five-year exclusion. See Manocchio v.
Kusserow, 961 F.2d 1539, 1542 (11th Cir. 1990). Therefore, Petitioner must be excluded
for at least five-years.

Petitioner also asserted that she is an honest and competent licensed practical nurse. RFH
at 1-2. There is nothing in the record to show that Petitioner was deficient in the care she
provided to her patients. P. Br. at 6; P. Ex. 4. However, the quality of Petitioner’s
services as a nurse is not relevant to the length of exclusion required by statute.

IV. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1).

/s/
Scott Anderson
Administrative Law Judge

> The Medicaid program is a “State health care program” for purposes of the exclusion
regulations. See 42 C.F.R. § 1001.2.
